Exhibit 10.7

FIFTH AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS FIFTH AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (the
“Amendment”) is made as of January 8, 2018, by and between MONTGOMERY STERLING,
L.L.C., an Illinois limited liability company, as Seller, and S.R. JACOBSON
DEVELOPMENT CORP., a Michigan corporation on behalf of an entity to be named, as
Purchaser.

WHEREAS, Seller and Purchaser entered into a certain Real Estates Purchase And
Sale Agreement, dated as of January 10, 2017, as amended by a certain Amendment
To Real Estates Purchase And Sale Agreement, dated April 7, 2017, as amended by
a Second Amendment To Real Estates Purchase And Sale Agreement, dated April 25,
2017, as amended by a Third Amendment to Purchase and Sale Agreement, dated as
of June 9, 2017, and further amended by a Fourth Amendment to Purchase and Sale
Agreement, dated as of November 15, 2017 (together the “Agreement”), pursuant to
which Seller agreed to sell, and Purchaser agreed to purchase, that certain real
property located in the Village of Montgomery (“Village”), County of Kendal and
State of Illinois with Parcel Identification Numbers 03-02-203-002,
03-02-202-001, 03-02-204-001 and 03-02-100-028 (the “Property”).

WHEREAS, the parties agree to amend the Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree the Agreement is hereby
amended as follows:

 

  1. Paragraph 6. The Approval Period been extended to, and shall expire on,
January 24, 2018, to allow for the approval by the Village of Montgomery of the
annexation agreement amendment.

 

  2. Paragraph 7. The Closing Date shall be within thirty (30) days after the
expiration of the Approval Period.

 

  3. Balance of Terms. Except as set forth herein, the Agreement remains
unmodified and in full force and effect.

 

  4. Miscellaneous. This Amendment may be executed in any number of
counterparts, and by separate parties hereon on separate counterparts, and all
of such counterparts taken together shall constitute one and the same Amendment.
This Amendment may be executed and delivered by facsimile or electronic mail in
PDF format. The section headings set forth in this Amendment are for convenience
of reference only, and do not define, limit or construe the contents of such
sections.

The parties have executed this Amendment as of the date first written above.

 

SELLER:     PURCHASER: MONTGOMERY STERLING, L.L.C.    

S.R. JACOBSON DEVELOPMENT CORP.

on behalf of an entity to be named

/s/  

  GUADALUPE GRIFFIN

    /s/  

  S.R. JACOBSON DEVELOPMENT CORP.

By:     Guadalupe Griffin     By:     Scott .R. Jacobson Its:     Senior Vice
President     Its:     President

[5th Amendment to Purchase and Sale Agreement for Montgomery]